Fourth Court of Appeals
                                    San Antonio, Texas
                                    Thursday, February 17, 2022

                                        No. 04-21-00208-CV

                   Richard PAMPLIN and Networth Cashflow Systems, LLC,
                                      Appellants

                                                  v.

             Kelly STEPHENSON, Trustee of The Coffee Time, Inc. 40 I K (PSP),
                                     Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CI05138
                            Honorable Aaron Haas, Judge Presiding


                                           ORDER

        On February 10, 2022, appellee Kelley Stephenson, Trustee of the Coffee Time, Inc. 401K(PSP)
filed a motion requesting an extension of time in which to file a brief and to supplement the record on
appeal.
        The motion is GRANTED, and appellee is ORDERED to file the brief and any supplemental
record no later than March 14, 2022.


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court